Title: To Alexander Hamilton from Rufus King, 6 August 1802
From: King, Rufus
To: Hamilton, Alexander



London August 6th. 1802
Dear Sir

I wrote to you two days ago by a private ship, as the Packet goes in a day or two I avail myself of the Opportunity to inform you that I have sent to the Secy of State my Resignation, and requested to be relieved in time to return home in April next. As there is reason to apprehend that we may be at war with all the barbary powers, as well as morocco I have asked for a Passage home in a Frigate or other public vessel; in case this accomodation be refused, I have decreed my Agent Mr Low to ingage & send me a vessel from New york.
The grounds or reason of the morocco war is said to be our refusal to allow the morocco merchants & Govt. to supply Tripoli with corn; the same claim has been made & refused by our consul at Tunis, and may be followed by a similar Conduct as has been adopted by Morocco. Add to this, intelligence is just in (how authentic I am at present unable to determine) that two of our merchant ships have been carried into Algiers. This Regency is elated with the late success of its cruisers against the portuguese, and is likely to incur a formidable attack from France, which certainly has the prospect of embarking a powerful army in the Ports of Spain to attack and destroy Algiers!
with sincere respect   yr’s &c

R King


I am going next week to Holland, thence thro the low Countries to Spa on my way to Paris where we shall spend four or six weeks & return at the meeting of Parliament in Novr. How happy shd. we be if you & Mrs. H. could be of our party. I shd. add that I have leave to make this Excursion.

